Citation Nr: 0843194	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to August 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2003, a statement of the case 
was issued in November 2003, and a substantive appeal was 
received in February 2004.  

The Board notes that there is some question as to the 
timeliness of the February 2004 substantive appeal.  However, 
the RO accepted the substantive appeal as timely and  the 
veteran has clearly indicated continued disagreement with the 
January 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2006 statement, the veteran's representative 
indicated that the veteran is receiving Social Security 
benefits.  It does not appear that any Social Security 
Administration (SSA) records have been obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the veteran's claim for 
SSA disability benefits, as well as 
copies of the medical records considered 
in conjunction with that determination.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for schizoaffective 
disorder.  The veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




